Case 1:03-md-01570-GBD-SN Document 4687-2 Filed 07/17/19 Page 1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4687-2 Filed 07/17/19 Page 2 of3

Case 1:18-cv-11837-GBD-SN Document 13 Filed O32 449. age 1 of 2

 

DOCUMENT

 

 

ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC €: mae
SOUTHERN DISTRICT OF NEW YORK DATE FILED:
Abel, et al.

Plaintiff(s)

-V- CERTIFICATE OF MAILING

Islamic Republic of Iran Case No.: 1:18-cv-11837 (GBD) (SN)

Defendant(s)

 

 

I hereby certify under the penalties of perjury that on the 27. day of March , 2019 ,I served: the

Islamic Republic of Iran, c/o H.E Mohammad Javad Zarif, Minister of Foreign Affairs, Minister of

Foreign Affairs of the Islamic Republic of Iran, Iman Khomeini Avenue, Tehran, Iran.

O

L

the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii).

the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign

Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

J

the Secretary of State, Attn; Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4"" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.

§ 1608(a)(4).

L

the head of thé agency or instrumentality of the foreign state, pursuant to the provisions

of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

_2 copy(ies) of the Summons, Complaint filed on December 17, 2018, Civil Cover Sheet, Notice
of Suit prepared in accordance with 22 CF § 93.2 with a copy of 28 USC 1330, and Affidavit of translator

(along with translations of all the above documents), by Federal Express #813870422543.

Dated: New York, New York
03/27/2019

Rupyd;KRasicK) \
CLERK OF COPRT |

a
4

  

  

 

Pap ay
Edressa Kaival, bar pill
DEPUTY CLERK

 
 

wy
Page UT

Tmt

= Lowi zi}
f NEO Orrl prya

 

4

4.

Vdot L.Uolll

 

Case 1:18-cv-11837-GBD-SN Document 13 Filed 03/27/19 Page 2 of 2

 

 

Nout

fedex.com 1.800.GoFedEx 1.800.483.3339

Fede . Package Une

Express USAirbill wt 8438 704 2543 |

 

1 From Piease prict and prose hard.

  

 

 

 

 

 

 

 

bo State 6 28 3 - 5404 - 9
senda Clerk of the Court, Ruby J. Krajick = ~~ —s fea
s :
Nonn US District Court Phone } (7) fede First Ove a (7 Fete 20ay AM.
: fo relec: Second i?
Southern Di £ N k jf OFFICE CR Mestre atnersentons eaters
outhern strict o ew Yor The FedEx Priarity Overnight = FedEx 2Day
Senay CIE 1G L nivared on foonday sles Seay eke O mao eed de eee
iaekscind. Diebvwry is selected,
500 Pearl Street FedEx Standard Overnight FodEx Express Saver
— (Oupt/FoceSukteFtoam D1 ieee se O Soy Daten CT nate
vty New York Stata NY zp 10007 5 Packaging —+pectredvaim sansen
2 Your intemal Billing Reference SEIS UERS [1 FodcEnvelopet —(] FedxPake — ] RPE] Fedex 7 other
First 24 characters wt.oppeer oo iniecins, OPTignaAd
3 To Secretary of State 6 Special Handling and Delivery Signature Options Fess mry ppv see ne rit sorion evoa

rere Atin: Dir. of Consular Serva fas _ ) 202-736-9110 7) suurday Deva naieratramyan, a

company Office of Policy Review and Inter-Agency Liason ( MgSeratue Required = Direct Sionauure Cisse sea

 

 

 

 

 

 

 

U.S. Department of State . ee ofan fora
P fiend Weekley Does this shipment contain dangerows goods — om
Address SA-29 4th Floor (BRU RRED AT east tn coms ne hax must Qa checkad, = Ms-e--rine
‘We cannot deliver ts Pl boxes or POLZIP eodea, DeptlPocifiaieloon: = Yes fog .
Heeseumiy, == Co C1 htyi BBeexcrie CO) ge gg
Address 2201 C Street NW ae ; fh cate, (1 Cargo Alreraft Only
Use this lina fortha HOLO Ipgation address ot for conlimantion of your shioping address. FediaDapto ssloctbocesiors,
7 Payment sit:
cy Washington Stam DC ap 20520 [———— Estar Fel Act Mo. Crt Car No, baton

 

 

—r
oO se pow [1] Recipient — [[] ThirdParty [7] Craditcart — [[] Castycheck
fob O2A93~- SH0O4-F &

Total Packages © Tot/Weight ‘Total Declared Valuat

be OS a
‘Thur Babiity a lente #9 USSLOO tndess you declara a ighor viekis, Say ibe for deel, aba
roe hee consi Gack rl tsi inthe curves Foster Saisie Gus Pate es b Ly ly
‘our

Rov. Date S15 * Part #15T0G3 2012-2018 Fedex» PRINTED IN U.S.A. RADA ONTO

 

   
 

NY TINd

 & 6 & € & F
“O4043N HONDA ON SOVHOYd AHL OL ONIXIZSY 2HOITE ADD SIHL NIVLIY @

fo

«.
_
